United States Court of Appeals
                                                                                     Fifth Circuit
                                                                                  F I L E D
                                                                                    May 2, 2006
                 IN THE UNITED STATES COURT OF APPEALS
                                                                              Charles R. Fulbruge III
                              FOR THE FIFTH CIRCUIT                                   Clerk



                                     No. 04-11470
                                   Summary Calendar


      ELBERT M. MADERA, also known as Jack Madera; SUE MADERA

                                                   Plaintiffs-Appellants,

                                          versus

      CORPORATE SOLUTIONS, INC.

                                                   Defendant-Appellee.


               Appeal from the United States District Court for
                        the Northern District of Texas
                          (USDC No. 3:03-cv-1305)
      _________________________________________________________


Before REAVLEY, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*1

      Reviewing the grant of summary judgment in favor of Appellee de novo, we

      affirm for the following reasons:



      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
1.    “ERISA does not preempt state law claims when the claims ‘affect only [an

      employee’s] employer/employee relationship with [an employer] and not her

      administrator/beneficiary relationship with the company.” Rokohl v. Texaco, Inc.,

      77 F.3d 126, 129 (5th Cir. 1996) (citing cases) (emphasis in original). The

      distinction appellants seek to draw between 1) the unpaid ERISA benefits and 2)

      medical expenses which arose after the discovery of the alleged negligent

      procurement does not help appellant. Some, if not all, of the damages arising

      under the former are necessarily encompassed by the latter. The district court

      properly concluded that the negligence claim was conflict preempted under ERISA

      § 514.

2.    ERISA § 502 (a)(2) allows a beneficiary to sue for breach of fiduciary duty.

      ERISA also requires fiduciaries to discharge their duties “solely in the interest of

      the participants and beneficiaries[,]” using “care, skill, prudence, and diligence.”

      29 U.S.C. § 1104(a)(1). The appellants’ negligent procurement of the failed

      insurer allegation is covered by this language.

3.    For the reasons stated by the district court, summary judgment was properly

      granted in favor of the appellee.

Affirmed.